NUMBER 13-18-00382-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


COLUMBIA VALLEY HEALTHCARE
SYSTEM, L.P. A/K/A VALLEY
REGIONAL MEDICAL CENTER,                                             Appellants,

                                       v.

ELISEO GUERRERO, INDIVIDUALLY
AND ON BEHALF OF THE ESTATE OF HILDA
GUERRERO, DECEASED,                                                  Appellees.


                   On Appeal from the 404th District Court
                        of Cameron County, Texas


                      ORDER ABATING APPEAL
      Before Chief Justice Valdez and Justices Longoria and Hinojosa
                                Per Curiam

      This cause is before the Court on a joint motion to abate appeal pending

settlement. The parties have scheduled mediation for November 7, 2018 and request
that the Court abate the appeal to allow the parties to mediate and attempt to resolve the

case.

        The Court, having examined and fully considered the documents on file and the

joint motion to abate, is of the opinion that the joint motion to abate the appeal should be

granted. The joint motion to abate the appeal pending settlement is GRANTED and this

appeal is ordered ABATED until November 15, 2018.

        The Court directs the parties to file, on or before November 15, 2018, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                        PER CURIAM


Delivered and filed this the
6th day of November, 2018.




                                             2